Citation Nr: 0111436	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-13 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to May 17, 1999, for 
the grant of service connection for a scar of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel
INTRODUCTION

The veteran had active military service from June 1960 to 
June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision in 
which the RO, among other things, granted service connection 
for a scar of the left hand and assigned a 10 percent rating, 
effective May 17, 1999.  The veteran agreed with the 10 
percent rating assigned for the scar on his left hand, but 
appealed as to the effective date of the grant of service 
connection.  He was afforded a hearing at the RO in January 
2000.  His claim was denied by the hearing officer as 
reflected in a July 2000 supplemental statement of the case 
(SSOC).

In rating decisions of November 1999 and July 2000, the RO 
denied a total rating for compensation purposes based on 
individual unemployability (TDIU) due to service-connected 
disability and entitlement to service connection for an acid 
reflux disorder.  The veteran has not yet filed a notice of 
disagreement to the July 2000 rating decision and those 
issues are not before the Board for appellate consideration 
at this time.


FINDING OF FACT

The first correspondence which could be construed as a claim 
requesting entitlement to service connection for a scar of 
the left hand was received on May 17, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 17, 1999, 
for the grant of service connection for a scar of the left 
hand have not been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.400 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The effective date for an award of direct service connection 
is the day following separation from active service or the 
date entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (2000).

A careful review of the claims folder shows that the veteran 
sustained burn injuries in service involving his right hand 
and arm, the chest and right ear.  The areas involving the 
chest and the right upper extremity required skin grafting.  
At the time of his discharge, the veteran was noted to have 
extensive burn scars of the chest, neck and right upper 
extremity.  He separated from service in June 1963.

On the first post-service VA examination in November 1963, 
the veteran complained of scars on his right hand and chest.  
Clinical findings revealed multiple, irregular scars of the 
right hand and right forearm, an irregular skin grafted area 
of the right pectoral region and a scar on the left pectoral 
region, a scarred area of the right ear, and scarring of the 
right supraclavicular region.

On a subsequent VA examination in September 1964, the veteran 
complained that he felt he should be getting higher ratings 
for the scarring of his right upper extremity and his 
pectoral region.  The veteran did not complain of any 
scarring on his left hand.  On examination, the VA examiner 
noted the presence of early contracture involving the palmar 
aspect of either little finger so that the little finger 
lacked the last 10 or 15 degrees of complete extension, 
bilaterally.  There was scarring referenced on the dorsal 
aspect of the fingers of both hands.

In a statement from the veteran, received on May 17, 1999, he 
requested an increase in his benefits related his service-
connected residuals from the in-service burns.  Following a 
VA examination in June 1999, the RO issued an August 1999 
rating decision which resulted in the following actions:  an 
increased 10 percent rating for scars of the right cheek, ear 
and forehead, effective May 17, 1999; grant of service 
connection for a scar, donor site of the right thigh with a 
noncompensable evaluation, effective May 17, 1999; and grant 
of service connection for a burn scar of the left hand, rated 
10 percent disabling, effective May 17, 1999.

VA outpatient treatment records were received for the period 
from January 1992 to January 2000 from the Syracuse, New York 
VA Medical Center (VAMC).  Appellate review of these records 
is negative for any reference to a scar of the veteran's left 
hand.

At his January 2000 RO hearing, the veteran testified that he 
believed the 10 percent rating for the scar on his left hand 
should have been assigned from June 22, 1963, as the scar was 
present at that time and was missed by the VA examiner.

The RO assigned the effective date based on the date of 
receipt of the veteran's formal claim.  The veteran contends 
that he is entitled to an effective date earlier than May 17, 
1999, because the scar on his left hand was present at the 
time of his first post-service examination at which service 
connection was granted for the scarring of his upper chest 
and right arm.  The Board notes that the veteran did not 
submit a formal claim of entitlement to service connection 
for a scar of the left hand until May 1999.  Moreover, the 
veteran did not mention a left hand scar on his original 
claim in September 1963, on his first post-service 
examination in November 1963, or on his September 1964 VA 
examination.  While it is true that the VA examiner noted the 
presence of some scarring of the left hand on the September 
1964 examination, there was no pending claim of entitlement 
to service connection for a scar of the left hand at that 
time.  Over the course of the next more than twenty years, 
the veteran had his other disorders reevaluated; he did not 
request service connection for a scar of the left hand on any 
of those occasions.

With respect to the possibility of an informal claim, the 
regulations provide that any communication or action, 
indicating an intent to apply for one or more VA benefits, 
may be considered an informal claim provided that such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155.  There is no evidence of a claim pertaining to a 
scar of the left hand prior to the communication received 
from the veteran in May 1999.  Against this background, the 
assignment of an effective date earlier than May 17, 1999, is 
not warranted.


ORDER

An effective date earlier than May 17, 1999, for the grant of 
service connection for a scar of the left hand, is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

